Order entered April 21, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01295-CV

                                     LBSP, INC., Appellant

                                                V.

                                FOREST DALE, INC., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-10542

                                            ORDER

       We GRANT appellant’s April 17, 2015 unopposed motion for leave to file amended

brief and ORDER the brief tendered to the Clerk of the Court contemporaneously with the

motion filed as of the date of this order. Appellee’s brief is due no later than May 21, 2015.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE